  

Case: 2:20-cv-00054-WOB-CJS_ Doc #: JeSitHaxed: 04/14/20 Page: 1 of 4 - Page ID#: 47

ANDY BESHEAR
GOVERNOR

EXECUTIVE ORDER

Secretary of State

Frankfort
Kentucky 2020-266

April 2, 2020

STATE OF EMERGENCY
Background

The novel coronavirus (COVID-19) is a respiratory disease causing illness that can
range from very mild to severe, including illness resulting in death, and many cases of
COVID-19 have been confirmed in the Commonwealth.

The Kentucky Constitution and Kentucky Revised Statutes, including KRS Chapter
39A, empower me to exercise all powers necessary to promote and secure the safety and
protection of the civilian population, including the power to suspend state statutes and
regulations, and to command individuals to disperse from the scene of an emergency.
Under those powers, I declared by Executive Order 2020-215 on March 6, 2020, that a
State of Emergency exists in the Commonwealth. On March 31, 2020, I signed Executive
Order 2020-265 to allow the reemployment of retired members of the retirement systems
to reemployment in certain positions. During this State of Emergency it is necessary to
allow the reemployment of retired members to any position to secure the safety and
protection of the civilian population during the State of Emergency.

On March 30, 2020, I signed Executive Order 2020-258, ordering residents of the
Commonwealth not to travel into any other state except in specific circumstances, and
requiring any resident of the Commonwealth to self-quarantine for 14 days after returning
to Kentucky from another state for any reason other than the specific circumstances
described in the Order. It is now necessary to restrict travel by residents of other states into
Kentucky except in specific circumstances and to require residents of other states who
travel into Kentucky for any reason other than those specific circumstances to self-

quarantine for 14 days after entering Kentucky.
Case: 2:20-cv-00054-WOB-CJS_ Doc #: Aéfiabed: 04/14/20 Page: 2 of 4 - Page ID#: 48

 
 

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER

Secretary of State

Frankfort

2020-266
Kentucky April 2, 2020
Order

I, Andy Beshear, Governor of the Commonwealth of Kentucky, by virtue of
authority vested in me pursuant to the Constitution of Kentucky and by KRS Chapter 39A,
do hereby Order and Direct as follows:

1. Ihereby suspend any Kentucky statute or regulation that restricts a
participating employer in the Kentucky Retirement Systems, the Kentucky
Employee Retirement System, the County Employee Retirement System, or
the State Police Retirement System from reemploying a retired member of any
such retirement system, whether as a paid employee or a volunteer, in relation
to the State of Emergency under Executive Order 2020-215 to any
employment position for which a need occurs during the State of Emergency
relating to COVID-19, whether through illness, injury, or natural separation
from service.

2. The provisions of KRS 61.637 and 105 KAR 1:390 requiring the submission
of forms for the above referenced retired members by employers to the
Kentucky Retirement Systems, the Kentucky Employee Retirement System,
the County Employee Retirement System, and the State Police Retirement
System prior to allowing retirees to be reemployed in relation to the State of
Emergency are suspended. The required forms for reemployment for the
above-referenced retired members shall be submitted within 30 days of the
expiration or rescission of the State of Emergency under Executive Order
2020-215.

3. Employers reemploying retired members of the Kentucky Retirement
Systems, the Kentucky Employee Retirement System, the County Employee
Retirement System, and the State Police Retirement System under this order
shall maintain a list of such employees. The list shall be submitted by the
reporting official or an appropriate representative of the employer (such as the
Personnel Director, Human Resources Director, or agency head) to the
Kentucky Retirement Systems, or any other name by which the Kentucky
Retirement Systems is known, the Kentucky Employee Retirement System,
the County Employee Retirement System, or the State Police Retirement
System, within 30 days of the expiration or the rescission of the State of
Emergency under Executive Order 2020-215. The list shall contain the
following information:

a. The retired member’s name;

b. The retired member’s member ID number;

c. A statement as to whether the retired member was paid or not paid;
and

d. If the retired member was paid, a statement of the amount the retired
member was paid, the hourly rate of pay for the retired member, and
the number of hours the retired member worked.
Case: 2:20-cv-00054-WOB-CJS Doc#iA

   

ded: 04/14/20 Page: 3 of 4 - Page ID#: 49

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort 2020-266
Kentucky April 2, 2020

4. Throughout the duration of the State of Emergency under Executive Order
2020-215, the Kentucky Retirement Systems, the Kentucky Employee
Retirement System, the County Employee Retirement System, and the State
Police Retirement System are not required to enforce any “break in service”
requirement for the above-referenced retired members set forth in the statutory
provisions governing each retirement system, conditioned upon the following:

a. The reporting official or other appropriate representative of the
participating employer (such as the Personnel Director, Human
Resources Director, or agency head) shall provide a written statement
containing a reason related to the State of Emergency under Executive
Order 2020-215 that the employer’s need for the services of the retired
member did not allow for the break in service.

b. This requirement shall apply to retired members of Kentucky
Retirement Systems, the Kentucky Employees Retirement System, the
County Employees Retirement System, or the State Police Retirement
System who are already retired, as of the date of this Executive Order,
but have not yet observed the “break in service” requirement under
state law. “Retired member” as used herein is defined in KRS
16.505(11), KRS 61.510(24), and KRS 78.510(23).

5. The “bona fide separation from service” required by federal law shall continue
to apply. “Bona fide separation from service” means a severance or
termination from employment without a prearranged agreement to reemploy
with the same employer or another participating employer in the future.
Accordingly, the retired member of the Kentucky Retirement Systems, the
Kentucky Employee Retirement System, the County Employee Retirement
System, or the State Police Retirement System shall not retire and then
become reemployed with any employer participating in any of the foregoing
systems under a prearranged agreement made with that participating employer
prior to retirement. Such a prearranged agreement would evidence a lack of
bona fide separation from service.

6. Isuspend any Kentucky statute or regulation requiring a participating
employer to submit written certification of the non-existence of prearranged
employment with a retired member specifically addressed under this order
before the retired member may begin employment. However, the participating
employer shall, within 30 days of the expiration or rescission of the State of
Emergency under Executive Order 2020-215, submit such written certification
to the Kentucky Retirement Systems, the Kentucky Employee Retirement
System, the County Employee Retirement System, or the State Police
Retirement System.

7. This provisions of this Order shall be in addition to Executive Order 2020-265
and shall not affect any action taken by a retired member or participating
employer of the Kentucky Retirement Systems, the Kentucky Employee
Case: 2:20-cv-00054-WOB-CJS Doc #:4¢9

  

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
Frankfort
2020-266
Kentucky April 2, 2020

Retirement System, the County Employee Retirement System, or the State
Police Retirement System under Executive Order 2020-265.

8. Travel. Residents of the Commonwealth of Kentucky are instructed not to
travel into any other state and residents of any state other than the
Commonwealth of Kentucky may not travel into Kentucky, except:

a. When required by employment;

b. To render care as a healthcare professional or volunteer healthcare
worker related to the State of Emergency;

c. To obtain groceries, medicine, or other necessary supplies;

d. To seek or obtain care by a licensed healthcare provider;

e. To provide care for the elderly, minors, dependents, persons with
disabilities, or other vulnerable persons; or

f. When required by court order.

9. Residents of the Commonwealth of Kentucky who are currently located in
another state for a reason other than those identified in Paragraph 8.(a.-f.) of
this Order must upon their return to the Commonwealth of Kentucky self-
quarantine for 14 days, and residents of any state other than the
Commonwealth of Kentucky who travel into Kentucky for a reason other than
those identified in Paragraph 8.(a.-f.) of this Order must upon their entry into
Kentucky self-quarantine for 14 days.

10. Nothing in this Order should be interpreted to interfere with or infringe on the
powers of the legislative and judicial branches to perform their constitutional
duties or exercise their authority.

11. All prior Executive Orders and Orders issued by Cabinets pursuant to
Executive Order 2020-215 remain in full force and effect.

This Order shall be in effect for the duration of the State of Emergency under
Executive Order 2020-215, or until the rescission of this Order by further order or by

operation of law.

ANDY GESHEAR, Governor
Commonwealth of Kentucky

 

MICHAEL G. ADAMS
Secretary of State
